UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2013 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No.: 000-25805 Fauquier Bankshares, Inc. (Exact name of registrant as specified in its charter) Virginia 54-1288193 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10 Courthouse Square, Warrenton, Virginia (Address of principal executive offices) (Zip Code) (540) 347-2700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark if the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes o No x The registrant had 3,713,342 shares of common stock outstanding as of May 8, 2013. FAUQUIER BANKSHARES, INC. INDEX Part I.FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Consolidated Balance Sheets as of March 31, 2013 (unaudited) and December 31, 2012 3 Consolidated Statements of Income (unaudited) for the Three Months Ended March 31, 2013 and 2012 4 Consolidated Statements of Comprehensive Income(unaudited) for the Three Months Ended March 31, 2013and2012 5 Consolidated Statements of Changes in Shareholders’ Equity (unaudited) for the Three Months Ended March 31, 2013 and 2012 6 Consolidated Statements of Cash Flows (unaudited) for the Three Months Ended March 31, 2013 and 2012 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 43 Item 4. Controls and Procedures 43 Part II.OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 43 Item 4. Mine Safety Disclosures 43 Item 5. Other Information 43 Item 6. Exhibits 44 SIGNATURES 45 2 Part I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Fauquier Bankshares, Inc. and Subsidiaries Consolidated Balance Sheets March 31, December 31, (In thousands) (Unaudited) (Audited) Assets Cash and due from banks $ $ Interest-bearing deposits in other banks Federal funds sold 10 11 Securities available for sale Restricted investments Loans Allowance for loan losses ) ) Net loans Bank premises and equipment, net Accrued interest receivable Other real estate owned, net of allowance Bank-owned life insurance Other assets Total assets $ $ Liabilities Deposits: Noninterest-bearing $ $ Interest-bearing: NOW accounts Savings accounts and money market accounts Time deposits Total interest-bearing Total deposits Federal Home Loan Bank advances Company-obligated mandatorily redeemable capital securities Other liabilities Commitments and contingencies - - Total liabilities Shareholders' Equity Common stock, par value, $3.13; authorized 8,000,000 shares; issuedand outstanding: 2013: 3,713,342 shares including 34,109 non-vestedshares: 2012: 3,695,160 shares including 31,423 non-vested shares Retained earnings Accumulated other comprehensive income (loss), net ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying Notes to Consolidated Financial Statements. 3 Fauquier Bankshares, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) For the Three Months Ended March 31, 2013 and 2012 (In thousands) Interest Income Interest and fees on loans $ $ Interest and dividends on securities available for sale: Taxable interest income Interest income exempt from federal income taxes 61 61 Dividends 21 22 Interest on deposits in other banks 44 37 Total interest income Interest Expense Interest on deposits Interest on Federal Home Loan Bank advances Distribution on capital securities of subsidiary trusts 49 50 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other Income Trust and estate income Brokerage income 82 Service charges on deposit accounts Other service charges, commissions and income Gain on sale of securities - 1 Total other income Other Expenses Salaries and benefits Occupancy expense of premises Furniture and equipment Marketing expense Legal, audit and consulting expense Data processing expense Federal Deposit Insurance Corporation expense Loss on sale or impairment and expense of other real estate owned, net 1 5 Other operating expenses Total other expenses Income before income taxes Income tax expense Net Income $ $ (In dollars) Earnings per Share, basic $ $ Earnings per Share, assuming dilution $ $ Dividends per Share $ $ See accompanying Notes to Consolidated Financial Statements. 4 Fauquier Bankshares, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income (Unaudited) For the Three Months Ended March 31, 2013 and 2012 (In thousands) Net Income $ $ Other comprehensive income, net of tax: Interest rate swap, net of tax effect of $(17) in 2013 and $81 in 2012 34 ) Change in fair value of securities available-for-sale net of tax effect of $65 in 2013 and $29 in 2012 ) ) Total other comprehensive income (loss), net of tax of $48 in 2013 and $110 in 2012 ) ) Comprehensive Income $ $ See accompanying Notes to Consolidated Financial Statements 5 Fauquier Bankshares, Inc. and Subsidiaries Consolidated Statements of Changes in Shareholders' Equity For the Three Months Ended March 31, 2013 and 2012 (In thousands) Common Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Balance, December 31, 2011 $ Net income Other comprehensive income net of tax effect of $110 ) ) Cash dividends ($.12 per share) ) ) Amortization of unearned compensation, restricted stock awards 34 34 Issuance of common stock – non-vested shares(13,074 shares) 41 ) - Issuance of common stock - vestedshares(13,477 shares) 42 Balance, March 31, 2012 $ $ $ ) $ Balance, December 31, 2012 $ ) Net income Other comprehensive income net of tax effect of $48 ) ) Cash dividends ($.12 per share) ) ) Amortization of unearned compensation, restricted stock awards 39 39 Issuance of common stock – non-vested shares (9,784 shares) 31 ) - Issuance of common stock - vested shares (5,712 shares) 18 50 68 Taxbenefit of restricted stock grant - ) ) Balance, March 31, 2013 $ $ $ ) $ See accompanying Notes to Consolidated Financial Statements 6 Fauquier Bankshares, Inc. and Subsidiaries Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2013 and 2012 (Unaudited) (In thousands) Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for loan losses (Gain) loss on interest rate swaps (9 ) - (Gain) on sale and call of securities - (1
